Title: From George Washington to John Rutledge, 5 July 1777
From: Washington, George
To: Rutledge, John



Sir,
Head Quarters Morris Town July 5th 1777

A few days since, I had the honor of your letter of May 5th, in which you refer me to General Howe for an explanation of the reasons, for declining the attempt upon St. Augustine, recommended by me.
I meant nothing more than to propose it for consideration, and that you and the General who would be fully acquainted with all circumstances, should judge of the propriety, and adopt or reject it as you thought most expedient. The reasons for not undertaking it appear to me intirely solid and satisfactory; and I am satisfied, that had it been practicable your best endeavours would not have been wanting to forward and give it success.
The enemy after manoeuvring a while in the Jerseys have at last abandonned it and are now incamped upon Staten Island. Their Preparations during the Winter indicated a design upon Philadelphia; but it would have been too hazardous to have attempted passing the Delaware, unless they could first have given a blow to this army. They could not but expect some opposition in front, and so formidable a force hanging upon their rear unchecked and in full spirits, would probably have made them repent the enterprize. They were sensible of this and all their movements were apparently calculated to draw us to an engagement with them, on terms that would give them a prospect of defeating us, which if they could have effected even in part, would have facilitated their project against Philadelphia. But finding we kept ourselves advantageously posted, and that they would be obliged to fight us, if they did it at all on a very unequal footing—they seem to have relinquished their purpose to be on some different plan. We took every opportunity of skirmishing with them, and from various accounts, we have reason to believe to very good effect and with little loss to ourselves.
By the motions among their shipping, they appear to be preparing for some expedition by water—it is impossible to determine with precision where—We have lately received intelligence, from General Schuyler

that the enemy are beginning to operate against Ticonderoga. If this proves to be any thing more than a diversion, there is no doubt General Howe will proceed up Hudson River; for if they have any rational end in view, it must be a junction of the two armies to intercept the communication between the Eastern and Southern states, and will make it necessary for Howe and Carleton to cooperate. But this may be nothing more than a diversion, to keep a large body of our forces in that quarter, while, their troops, except a sufficient number to garrison the place, are coming round by water to join their main army under General Howe. Our situation is truly delicate and perplexing, and makes us sensibly feel now as we have often done before, the great advantage they derive from their navy. But we are doing the best we can in our circumstances, and keep in sight the different objects to which they may direct their attention. As the information from the Northward was such as merited notice, I have sent a reinforcement thither from Peeks-Kill; and have dispached a couple of Brigades hence to that post. We have also moved the whole army to a position more convenient for throwing speedy succours over the North River, than the one we lately occupied, and at the same time, sufficiently near to Philadelphia, to oppose any attempt of the enemy to possess themselves of that city. With great respect & Esteem I have the honor to be Sir Your most Obdt servant.
